Case 1:18-cv-01046-KG-JFR Document 57 Filed 03/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
DOROTHY WHITAKER,
Plaintiff,
VS. Civ. No. 18-1046 KG/JFR

ALEX M. AZAR II, SECRETARY,
U.S. Department of Health and Human Services,

Defendant.
PARTIAL SUMMARY JUDGMENT

Having granted Defendant’s Motion for Summary Judgment and Memorandum in
Support (Doc. 36) in part by entering a Memorandum Opinion and Order contemporaneously
with this Partial Summary Judgment,

IT IS ORDERED that

1. summary judgment is entered in favor of Defendant on the Title VII discrimination
claim based on race or color, and

2. that claim is dismissed with prejudice.

 
